MASON, ERNEST E. (Retired), Associate Judge:
The above two cases have been consolidated for purposes of review. Case No. 75-2307 is a petition for certiorari in which the petitioner, Planned Financial Services, Inc., a Florida corporation, seeks review of an order of the respondent, State of Florida, Department of Banking and Finance, Division of Finance, which suspended the mortgage broker’s license of the petitioner for a period of two years. Case No. 75-*9421989 is an appeal by Gerald A. Lewis, State Comptroller, and Joseph Ehrlich, Deputy Director, Division of Finance, and by the Division of Finance, an agency of the State of Florida, from a peremptory writ of mandamus issued by the Circuit Court of Orange County whereby the appellants in Case No. 75-1989 were commanded and directed to reissue a mortgage broker’s license to the appellee.
We have jurisdiction to review the order of the state officials and agency, respondents in the certiorari proceeding, by virtue of the provisions of Article V, Section 4(b)(2) and of Section 120.68, Florida Statutes (1975), and jurisdiction to review the order of the Circuit Court of Orange County by virtue of the provisions of Article V, Section 4(b)(1).
We conclude from a review of the record in Case No. 75-2307 that there was substantial competent evidence of a clear and convincing nature to support the action of the state officials in suspending petitioner’s mortgage broker’s license and that said action should be affirmed and that the petition for certiorari denied.
As to Case No. 75-1989, we find that the Circuit Court in and for Orange County was not the proper venue for bringing suit against the named state officials but that such veijue is properly laid in the Circuit Court of Leon County, Florida, the official residence of said state officials. We hold that the Circuit Court of Orange County erred in denying the appellants’ motion for change of venue to Leon County, Florida.
The peremptory writ of mandamus issued by the trial court is set aside and declared for naught and this cause is remanded to the trial court with direction to transfer the cause to the Circuit Court of Leon County, Florida, and to take such further action as is necessary to comply with the views herein expressed.
Accordingly, certiorari is denied in Case No. 75-2307; the peremptory writ of mandamus issued in Case No. 75-1989 is vacated and set aside and the causes remanded with directions.
CROSS, J., SMITH, CULVER, Associate Judge, concur.